Title: To James Madison from George Washington, 5 May 1789
From: Washington, George
To: Madison, James


My dear Sir,New York May 5th 1789
Notwithstanding the conviction I am under of the labour which is imposed upon you by Public Individuals as well as public bodies—Yet, as you have began, so I would wish you to finish, the good work in a short reply to the Address of the House of Representatives (which I now enclose) that there may be an accordance in this business.
Thursday 12 O’clock, I have appointed to receive the Address. The proper plan is with the House to determine. As the first of every thing, in our situation will serve to establish a Precedent, it is devoutly wished on my part, that these precedents may be fixed on true principles. With affectionate regard I am, ever Yours
Geo Washington
